Citation Nr: 1638754	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in relevant part, denied entitlement to a TDIU.  The Board previously considered the issue on appeal in June 2015, at which time it remanded for additional development.  

An appeal was also perfected on the issue of the issue of service connection for a psychiatric disability.  Following the June 2015 Board remand, a March 2016 rating decision granted service connection for PTSD and dysthymic disorder with anxious distress and hypomania, with a temporary rating of 100 percent, effective November 30, 2010, and a rating of 70 percent, from February 1, 2011.  The Veteran appealed the assigned rating in June 2016.  Thereafter, an August 2016 rating decision granted a rating of 100 percent for the service-connected psychiatric disability.  This was a full grant of the benefit sought, because, accounting for the prior temporary total rating, the Veteran's psychiatric disability has now been rated as 100 percent disabling for the entire appeal period.  For that reason, the issue of an increased rating for PTSD is no longer in appellate status

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

Excluding the Veteran's PTSD, which is rated as 100 percent disabling, the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Although a TDIU is ordinarily not for consideration where the disabilities are rated total, the Court has indicated that a TDIU may be for consideration where the TDIU is awarded on the basis of disabilities distinct and separate from those for which the total rating is in effect.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, the Veteran's PTSD is rated as 100 percent disabling.  Therefore, a TDIU is for consideration during the appeal period provided to the extent that it may be awarded on the basis of service-connected disabilities other than PTSD.

Apart from PTSD, the Veteran is service-connected for right shoulder tendonitis and bursitis, rated as 20 percent disabling; lumbosacral spine mechanical strain, rated as 20 percent disabling; cervical spine mechanical strain, rated as 10 percent disabling; right knee patellofemoral syndrome and musculoligamentous strain, rated as 10 percent disabling; left knee patellofemoral syndrome and musculoligamentous strain, rated as 10 percent disabling; right hand tendonitis and paresthesias, rated as 10 percent disabling; left hand tendonitis with paresthesias, rated as 10 percent disabling; bilateral shin splints, rated as noncompensable; metallic foreign body, left eye, rated as noncompensable; maxillary sinusitis, rated as noncompensable; dyspepsia, rated as noncompensable; and herpes simplex virus type 2, rated as noncompensable.  The combined rating for these disabilities, excluding PTSD, is 70 percent (including application of the bilateral factor).  38 C.F.R. § 4.25, 4.26.

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence shows that the Veteran has reportedly not worked since 2007.  See May 2011 TDIU claim.  He reported working for VA as a law enforcement officer from 2002 to 2007.  Id.  He reported one year of college, with no additional training.  Id.  His military occupation specialty was dog handler for the K-9 unit.

A June 2012 VA examiner opined that the Veteran's multiple service-connected disabilities are less likely as not to make it impossible for the average person to secure and maintain substantially gainful employment.  The examiner stated that the service-connected sinusitis, dyspepsia, and herpes simplex virus type 2 were relatively small contributors to the question of employability.  Regarding the service-connected musculoskeletal disabilities (right shoulder, lumbar and cervical spines, bilateral hands, bilateral knees, and bilateral shin splints), the examiner indicated that these disabilities would interfere in the pursuit of manual labor, but not in sedentary (e.g., clerical) activities.  

In December 2014, the Veteran submitted new evidence.  Significantly, he submitted a November 2014 opinion from a private vocational specialist.  The specialist concluded that the Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected right shoulder tendonitis and bursitis; lumbosacral pine mechanical strain; left knee patellofemoral syndrome and musculoligamentous strain; bilateral shin splints; metallic forging body left eye; maxillary sinusitis; dyspepsia, and herpes simples virus type 2.  The Veteran also submitted a November 2014 Medical Opinion on Service-Connected Impairments.  This medical opinion, which has the form of a questionnaire, reflect a findings that the Veteran would miss three or more days per month due to his physical conditions, would need to leave early from work twice a month due to his physical conditions, would not be able to stay focused to complete simple repetitive tasks more than three days per month, and would not be able to maintain substantially gainful employment.  This medical opinion was considered by the November 2014 vocational specialist in her opinion.

A February 2016 VA examiner considered the question of employability and concluded that the Veteran's service-connected right shoulder, cervical and lumbar spine, bilateral knee, bilateral hand, bilateral shin splints, left eye, sinus, and dyspepsia disabilities, considered together, resulted in moderate functional limitation.  The examiner opined that the Veteran could perform light duty or sedentary tasks.  The examiner stated that the Veteran's herpes resulted in no functional limitation.  With regard to the service-connected left eye disability, a January 2016 VA eye examiner stated that the disability appeared to be stable and there was no indication of a decrease in visual function.  He concluded that the Veteran was not precluded from gainful employment due to an eye disability.

While the Board acknowledges the VA examiners opinions, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Records obtained from the Social Security Administration (SSA) reflect that the Veteran applied for SSA disability benefits, but was found to be "not disabled."  See March 2013 SSA determination (within SSA records received May 2016).

Finally, the Board notes that recent VA treatment records from 2015 and 2016 reflect that the Veteran has worked for his uncle as a part-time seasonal farm worker, driving a tractor.  See VA treatment records received March 17, 2016, at 2, 7, and 44 (in Virtual VA).  

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities, discounting his mental health disability, combine to render him unemployable.  In this regard, the Veteran last worked full-time in 2007.  The evidence reflects that he has recently performed some part-time farm work, but there is no indication that such work has been more than marginal.  In fact, the evidence suggests otherwise, as the Veteran has stated that he worked for a relative.  It further appears that such work was not ongoing but rather was a one-time job to help clean up after a tornado.  The Board also notes that the available medical opinions agree that the Veteran's service-connected disabilities, in particular his musculoskeletal disabilities, preclude him from physical labor.  Two VA examiners have opined that the Veteran is nevertheless capable of doing sedentary work.  The opinion from the private vocational specialist did not specifically discuss whether the Veteran is capable of doing sedentary work.  Nevertheless, she highlighted that the Veteran's disabilities would result in an unacceptable absence rate.  To the extent that some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the Veteran's education level and limited work experience.  As stated above, he has a high school education with one year of college, his military occupational specialty was dog handler for the K-9 unit, and his post-service work experience was as a law enforcement officer.  It is unclear what types of sedentary employment would be available to him.  

For the foregoing reasons, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected disabilities, excluding his mental health disability, preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities, other than PTSD, are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.





____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


